Case 8:20-cv-00383-FMO-JDE Document 19 Filed 09/15/20 Page 1 of 2 Page ID #:146



   1                                                            JS-6
   2

   3

   4

   5

   6

   7

   8
                          UNITED STATES DISTRICT COURT
   9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       SBARRO FRANCHISE CO., LLC, a CASE NO. 8:20-cv-00383 FMO(JDEx)
  12   Delaware limited liability company,
                                           Hon. Fernando M. Olguin
  13              Plaintiff,
  14     vs.                              ORDER GRANTING STIPULATION
                                          [18] RE: DISMISSAL WITH
  15   VINCENT BOON HOO YEE, an           PREJUDICE
       individual and WINNIE YEE,
  16
                  Defendants.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                  [PROPOSED] ORDER
Case 8:20-cv-00383-FMO-JDE Document 19 Filed 09/15/20 Page 2 of 2 Page ID #:147



   1                                       ORDER
   2         The stipulation is approved. The entire action is hereby dismissed with
   3   prejudice.
   4

   5   IT IS SO ORDERED.
   6

   7   Dated: September 15, 2020          By:                 /s/
                                                         Hon. Fernando M. Olguin
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                2
                                                                        [PROPOSED] ORDER
